PER CURIAM.
The appellant challenges an order by which his Florida Rule of Criminal Procedure 3.850 motion for postconviction relief was summarily denied. We conclude that the motion sets forth one colorable claim. In his sixth claim for'relief, the appellant alleges that his trial counsel was ineffective for failing to investigate or call various character and exculpatory witnesses. This allegation satisfies rule 3.850(c) and the requirements of Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). See Gaskin v. State, 737 So.2d 509 (Fla.1999); Gillard v. State, 697 So.2d 896 (Fla. 1st DCA 1997). Accordingly, the trial court’s summary denial of this claim *561is reversed and this case is remanded for further proceedings under the rule. We affirm the trial court’s summary denial of the remaining claims, including his claim under Heggs v. State, 759 So.2d 620 (Fla.2000). See Kwil v. State, 768 So.2d 502 (Fla. 2d DCA 2000).
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.
MINER, ALLEN and BENTON, JJ., concur.